April 1, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-2270 

                    RAYMOND R. GADREAULT,

                    Plaintiff, Appellant,

                              v.

                HOWARD CASE, CHIEF OF POLICE,
              PALMER POLICE DEPARTMENT, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Frank H. Freedman, U.S. District Judge]
                                                    

                                         

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                         

Raymond R. Gadreault on brief pro se.
                    
Kimberly M. Saillant and Morrison, Mahoney  & Miller on Motion for
                                                    
Summary Affirmance for appellees.

                                         

                                         

          Per  Curiam.    Plaintiff argues  that  Briscoe  v.
                                                         

LaHue, 460 U.S. 325 (1983), is an unconstitutional  decision.
     

As  a  lower federal  court, we  are  bound by  Supreme Court

decisions    and    cannot    independently   assess    their

constitutionality.   The judgment for  defendants is affirmed

substantially for the  reasons stated by  the magistrate  and

district court.

          Affirmed.